UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 17, 2007 Bristow Group Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-31617 72-0679819 (Commission File Number) (IRS Employer Identification No.) 2000 W. Sam Houston Parkway South Suite 1700, Houston, Texas 77042 (Address of Principal Executive Offices) (Zip Code) (713) 267-7600 (Registrant’s Telephone Number, Including Area Code) Former Name or Former Address, if Changed Since Last Report: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Item1.01. Entry into a Material Definitive Agreement. On May 17, 2007, Bristow Group Inc. (the “Company”) amended its (i) Revolving Credit Agreement (the “Credit Agreement”), dated as of August 3, 2006, among the Company, the several banks and other financial institutions and lenders from time to time party thereto, SunTrust Bank, as administrative agent, JPMorgan Chase Bank, N.A. as syndication agent, and Wells Fargo Bank, N.A. as documentation agent and (ii) Letter of Credit Facility Agreement (the “Letter of Credit”), dated as of August 3, 2006, among the Company, the several banks and other financial institutions and lenders from time to time party thereto, SunTrust Bank, as administrative agent, JPMorgan Chase Bank, N.A. as issuing bank and syndication agent, and Wells Fargo Bank, N.A. as documentation agent.The amendments to the Credit Agreement and the Letter of Credit increase the amount of permitted additional indebtedness under such agreements from $200 million to $325 million.Each of the amendments to the Credit Agreement and the Letter of Credit is incorporated by reference into this Current Report on Form 8-K as Exhibits 10.1 and 10.2, respectively. Item 9.01Financial Statements and Exhibits. (c)Exhibits Exhibit Number Description of Exhibit 10.1 First Amendment to Revolving Credit Agreement, dated as of May 17, 2007. 10.2 First Amendment to Letter of Credit Facility Agreement, dated as of May 17, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 4, 2007 BRISTOW GROUP INC. (Registrant) By: /s/ Randall A. Stafford Randall A. Stafford Vice President and GeneralCounsel, Corporate Secretary Index to Exhibits Exhibit Number Description of Exhibit 10.1 First Amendment to Revolving Credit Agreement, dated as of May 17, 2007. 10.2 First Amendment to Letter of Credit Facility Agreement, dated as of May 17, 2007.
